UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6695



FRED WRIGHT, JR; GREGORY DONNELL MEBANE,

                                           Petitioners - Appellants,

          versus


NORTH CAROLINA ATTORNEY GENERAL,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. James A. Beaty, Jr., Dis-
trict Judge. (CA-97-536-2, CA-97-538-2)


Submitted:   January 12, 1999          Decided:     February 10, 1999


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fred Wright, Jr., Gregory Donnell Mebane, Appellants Pro Se.
Clarence Joe DelForge, III, OFFICE OF THE ATTORNEY GENERAL OF NORTH
CAROLINA, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Fred Wright, Jr. and Gregory Donnell Mebane appeal the dis-

trict court’s orders denying relief on their petitions filed under

28 U.S.C.A. § 2254 (West 1994 & Supp. 1998).         We have reviewed the

record and the district court’s opinions accepting the recommenda-

tion   of   the   magistrate   judge   and   find   no   reversible   error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.           See Wright v. North

Carolina Attorney Gen., Nos. CA-97-536-2; CA-97-538-2 (M.D.N.C.

Apr. 1, 1998).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                  DISMISSED




                                       2